                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 BOBBY ROE, et al.,

       Plaintiffs,                            Case No. 18-12528
                                              Honorable Laurie J. Michelson
 v.

 FORD MOTOR COMPANY,

       Defendant.


                   OPINION AND ORDER
 GRANTING IN PART AND DENYING PART MOTION TO DISMISS [45]


      This case is about an allegedly defective water pump for car and truck engines.

The 11 plaintiffs each bought a vehicle manufactured by Ford Motor Company. Their

vehicles were equipped with Cyclone engines. In vehicles with a Cyclone engine, the

water pump—a part that helps keep the engine cool—is located inside the engine

block. The pump’s internal location makes it very expensive to inspect or maintain.

And according to Plaintiffs, the pump’s location inside the engine block means that if

the pump fails, it can cause “catastrophic” engine failure. Thus, Plaintiffs believe that

their water pumps should have lasted the useful life of their vehicles’ engines, which

they say is at least 150,000 miles. But each of their water pumps failed before then.

And so Plaintiffs sued Ford, alleging fraud and breach of warranties (among other

claims).

      Now pending is Ford’s third motion to dismiss Plaintiffs’ third complaint. As

explained in great length below (a consequence of the complaint containing 55 counts
and Ford seeking to dismiss them in multiple ways), the Court will grant in part and

deny in part Ford’s motion. A table at the end of this opinion summarizes the Court’s

determinations.

                                          I.

                                          A.

      Engine parts heat up when a vehicle is in operation. To combat this, a water

pump circulates coolant through channels in the engine. (ECF No. 42, PageID.1832.)

Engine parts near these channels are thus kept cool.

      Historically, water pumps were located outside the engine block and were

powered by an accessory belt. (ECF No. 42, PageID.1830–1831.) Because of this

external location, if the water pump failed, coolant would simply leak onto the ground

below the vehicle. (Id. at PageID.1831.) This was potentially beneficial in two ways:

it gave notice to the driver of the leak (if the driver happened to observe the coolant

on the ground), and the coolant would not contaminate other parts of the engine.

      Over a decade ago, Ford and Mazda designed the Cyclone engine. (ECF No. 42,

PageID.1818–1819.) In a Cyclone engine, the water pump is located inside the engine

block. (Id. at PageID.1831–1832.) This not only saved space under the hood but also

eliminated the need for the pump to be powered by an accessory belt—it is instead

powered by the timing chain, which already operated other parts. (Id. at

PageID.1831–1832.) In Cyclone engines, the coolant system, including the water

pump, is a closed system. (Id. at PageID.1834.) This closed system ensures that

coolant only goes where it is supposed to go. (See id.) In 2007, Ford began using the



                                          2
Cyclone engine in several of its vehicles, including the Edge, Taurus, and Explorer.

(Id. at PageID.1815.)

      Plaintiffs allege that Ford designed or manufactured the internal water pumps

in Cyclone engines defectively. The alleged defect is based on a confluence of at least

three factors. First, because the pump is inside the engine block, it is extremely costly

to inspect and maintain. To access the pump, many other parts need to be removed,

requiring around six hours of skilled labor at a total cost of around $1,000. (ECF No.

42, PageID.1817–1818.) Thus, monitoring the water pump’s condition is simply not

practical. Second, because the water pump is located above the oil pan, if the pump

breaks, coolant does not simply leak onto the ground below. (Id. at PageID.1834–

1835.) Instead, the coolant mixes with the engine’s oil creating a substance that looks

like chocolate milk. (Id.) This chocolate-milk substance then goes where only oil

should go. (Id. at PageID.1835.) In turn, this can lead to “sudden, catastrophic engine

failure,” costing up to $9,000 to repair. (Id.) Worse, if the pump fails while the vehicle

is in operation, the sudden engine failure might result in a car accident. (Id. at

PageID.1820.) Third, the water pump does not last the “useful life of the engine,”

which, allegedly, is “well over 150,000 miles.” (Id. at PageID.1815.) This is the essence

of the defect claim.

      The 11 plaintiffs in this case own Edges, Tauruses, and Explorers with Cyclone

engines, and each of their water pumps failed. On one end of the mileage spectrum,

the water pump in Plaintiff Darryl Mori’s vehicle failed after 54,000 miles. (ECF No.

42, PageID.1824.) At the other end of the spectrum, Plaintiff Christopher Stack’s



                                            3
vehicle went 117,000 miles before his water pump failed. (Id. at PageID.1828.) But

whether 54,000, 117,000 miles, or somewhere in between, none of the 11 plaintiffs’

pumps lasted the useful life of the engine, which, they claim, is “well over 150,000

miles.” And each plaintiff paid between $1,200 and $7,600 to repair their water

pumps and associated engine damage. (Id. at PageID.1824, 1829.)

                                            B.

      In August 2018, Plaintiffs filed this case against Ford, bringing 55 counts

under 11 states’ laws. Roughly speaking, Plaintiffs brought fraud, breach-of-

warranty, and consumer-protection claims—each based on an allegedly defective

water pump.

      Plaintiffs filed an amended complaint in December 2018.

      In February 2019, Ford moved to dismiss Plaintiffs’ amended complaint. (ECF

No. 20.)

      In August 2019, in an extensive opinion, the Court largely granted Ford’s

motion; it dismissed all but two claims of one plaintiff. (That plaintiff has since settled

with Ford.) The Court’s decision to dismiss the complaint rested in large part on

Plaintiffs’ failure to adequately plead that Ford knew or should have known of the

water pump defect. See Roe v. Ford Motor Co. (Roe I), No. 18-12528, 2019 WL

3564589, at *8 (E.D. Mich. Aug. 6, 2019). Plaintiffs sought to establish Ford’s

knowledge of the defect by referencing consumer complaints about the water pump

or repairs of the water pump by authorized Ford dealers. But, the Court explained,

because there were millions of Ford vehicles on the road, there had to be dozens (if



                                            4
not hundreds) of complaints about and repairs of Ford vehicles on any given day. Id.

at *7. “So for consumer complaints and repair logs to give fair notice to Ford that one

particular part [was] consistently having problems, it must be that the number of

complaints about and repairs of that specific part stood out. Or, put slightly

differently, complaints about and repairs of the water pump must have been frequent

enough that they were not lost in a sea of complaints and repairs amassing by the

dozens each day.” Id. Because Plaintiffs had not given the Court any sense of how

many of the daily complaints about or repairs of Ford vehicles concerned the water

pump, it was not plausible that water-pump complaints or repairs had caught Ford’s

eye, i.e., it was not plausible that Ford knew or should have known about them.

      Plaintiffs then sought reconsideration, which the Court addressed in two more

opinions. The Court first found that based on the information it had before it—the

complaint and the parties’ briefs—it committed no error warranting reconsideration.

See Roe v. Ford Motor Co. (Roe II), 439 F. Supp. 3d 922, 927–32 (E.D. Mich. 2020).

But Plaintiffs’ motion for reconsideration also introduced new information: Plaintiffs

stated that there were 200 complaints to the National Highway Traffic Safety

Administration (NHTSA) about water pump failures and that their attorneys had

also received 200 like complaints. (ECF No. 34, PageID.1705.) In light of this new

information, the Court thought that perhaps it should give Plaintiffs a chance to

further plead Ford’s knowledge of the defect. Roe II, 439 F. Supp. 3d at 932.

      So the Court asked the parties to file additional briefs on whether Plaintiffs

should be granted leave to file a third complaint in this case. In its brief, Plaintiffs



                                           5
informed the Court that another 600 consumers had contacted Plaintiffs’ law firm

about the water pump in Ford vehicles. See Roe v. Ford Motor Co. (Roe III), No. 18-

12528, 2020 WL 1270778, at *2 (E.D. Mich. Mar. 17, 2020). Given that Plaintiffs’ firm

had received a total of 800 complaints about failed water pumps in Ford vehicles, the

Court reasoned in part, “it seems that dismissing this case will not truly resolve

anything. Even if dismissal was with prejudice, and even if that precluded the 11

remaining plaintiffs in this case from filing a new suit, it seems like there would be

800 others who are not precluded and would likely want to sue.” Id. at *4. So the

Court permitted Plaintiffs to file a “final” complaint. Id.

      So where do things stand now? In June 2020, Plaintiffs filed their third

complaint. (ECF No. 42) And about two months later, Ford filed another motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 45.)

                                           II.

      In deciding a motion to dismiss under Rule 12(b)(6), the Court asks whether “a

complaint . . . contain[s] sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

turn, “[a] claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

                                           III.

      In this section, the Court addresses two arguments by Ford that cut across

Plaintiffs’ claims. Ford argues that all 55 counts should be dismissed because it did



                                            6
not know and had no reason to know of the water-pump defect. Ford also argues that

Plaintiffs’ failure to plead a uniform defect warrants dismissal of all counts.

                                            A.

      According to Ford, Plaintiffs’ third complaint still fails to adequately plead that

it knew or should have known of the defect. If Ford is correct, the logic of Roe I would

warrant dismissal of all (or almost all) of Plaintiffs’ claims.

      The primary reason the Court allowed the Plaintiffs to file a third complaint is

their discovery of hundreds of additional consumer complaints. Plaintiffs now allege

that in the “last five years” (which, apparently, is August 2014 to August 2019, see

Roe III, 2020 WL 1270778, at *3) the National Highway Traffic Safety Administration

received “nearly 200 complaints regarding water pump failures in Ford and Mazda

vehicles containing the Cyclone engine.” (ECF No. 42, PageID.1858.) And, say

Plaintiffs, since they filed this lawsuit in August 2018, their law firm has been

contacted by “over 2,400 consumers about water pump problems” in Ford vehicles

with Cyclone engines. (ECF No. 42, PageID.1846.) Ford points out that some of the

200 NHTSA complaints were about Mazda vehicles, and so those complaints do

nothing to show that Ford knew about a defect in its vehicles. (ECF No. 45,

PageID.2493.) Assuming that is correct, Plaintiffs still allege that there have been

around 2,500 reports of water pump problems in Ford vehicles with Cyclone engines.

      That is a significant number. If at least 2,500 owners or lessors of Ford vehicles

have reported a problem about their water pump to either NHTSA or Plaintiffs’ law

firm, it is a fair inference that Ford authorized dealers have repaired or replaced



                                            7
thousands of water pumps in the 14 years since the Cyclone engine was introduced.

Indeed, the number of water pump repairs likely far exceeds the number of people

who took the extra step of lodging a complaint with NHTSA or Plaintiffs’ firm. So it

is plausible that since the introduction of the Cyclone engine in 2007, Ford authorized

dealers have repaired or replaced well over 2,500 water pumps. And it is plausible

that Ford would have known about these water-pump repairs either because its

authorized dealers reported them to Ford or because it filled orders for replacement

pumps. (ECF No. 42, PageID.1860; see also ECF No. 42, PageID.1889 (quoting a

NHTSA complaint as stating, “Ford cannot keep up with the demand on the water

pumps and there is a National back order”).) True, not all of these repairs would have

been before 150,000 miles—part of Plaintiffs’ definition of defective—but based off of

the mileage-at-failure for Plaintiffs’ vehicles and those in the NHTSA complaints, it

is reasonable to infer that the overwhelming majority of pump failures occurred

before 150,000 miles. (See ECF No. 42, PageID.1860 (suggesting that over 80% of

pumps failed before 135,000 miles).)

      Several thousand water-pump repairs sounds large enough to have grabbed

Ford’s attention, but as the Court reasoned in Roe I, the denominator is also

important. It appears that since 2007, Ford has sold around 4,000,000 vehicles with

Cyclone engines. (See PageID.1878 (indicating almost 4,000,000 vehicles with

Cyclone engines but not including 2010 to 2012 Fusions).) If Ford was only aware of

around 2,500 or so water-pump repairs, that would mean it only knew that less than

3 out of 40,000 Ford vehicles with Cyclone engines were having water-pump issues.



                                          8
That small fraction might not be enough to infer that Ford knew the pump was

defective. See Roe I, 2019 WL 3564589, at *7 (“[C]omplaints about and repairs of the

water pump must have been frequent enough that they were not lost in a sea of

complaints and repairs amassing by the dozens each day.”). And such a small fraction

might not be enough for courts to deem a part defective. Cf. Roe I, 2019 WL 3564589,

at *7 (“[I]t is entirely possible that a manufacturer has no duty to disclose the fact

that, in 1 out of 100,000 vehicles, an engine part will fail before 150,000 miles.”). But,

as stated, it is plausible that the number of people who had their pumps repaired is

much more than the number of people who filed complaints with NHTSA or Plaintiffs’

firm. So it is plausible that Ford knew of many times more than 2,500 repairs. And

that plausibly represents a systemic issue that Ford should have recognized as a

defect.

      In all, Plaintiffs’ third complaint plausibly alleges that Ford knew that the

water pump in a significant number of Cyclone engines failed before 150,000 miles

(and that failure would lead to costly repairs).

      Ford resists this conclusion by arguing that timing matters. (See ECF No. 45,

PageID.2497.) In particular, Ford points out that Plaintiffs have not provided the

date of the 2,500 complaints or, if they have, the date of the complaint was after

Plaintiffs bought their vehicles. So those complaints, says Ford, cannot establish that

it was aware of a water-pump defect or had a duty to disclose the defect before

Plaintiffs bought their vehicles.




                                            9
      Although the Court made a similar point about the timing of the complaints in

a prior opinion, see Roe III, 2020 WL 1270778, at *3, Plaintiffs’ current argument is

a bit different than the Court anticipated. Plaintiffs are not attempting to show that

the complaints its firm received predate their vehicle purchases. Nor are they

attempting to show that Ford saw or was aware of these particular complaints.

Instead, Plaintiffs suggest that if their firm and NHTSA received a total of 2,500 or

so complaints about water pumps in Cyclone engines, it stands to reason that there

have been many thousands of water-pump failures in Cyclone engines. (See ECF No.

42, PageID.1846 (providing that complaints law firm received show the “magnitude

and scope of the problem”).) And if there have been many thousands of water-pump

failures, there have been many thousands of water-pump repairs. (See ECF No. 48,

PageID.2725 (arguing that Ford “would have received orders for replacement parts

and communications through authorized dealerships concerning these failures”).) It

is these repairs that the Court now finds to be reasonably inferred from the

allegations. And because these repairs would have occurred throughout the 14-year

period that the internal pump has been in use, the fact that Plaintiffs cannot establish

that the 2,500 complaints predate their vehicle purchases is not fatal to their claims.

      Or not fatal to most of their claims, at least. For two of the 11 plaintiffs, it is

possible that the thousands-of-repairs inference does not establish Ford’s pre-sale

knowledge. Based on the specific reports of pump failures recited in the complaint,

the water pump rarely fails within the first few years of the vehicle’s lifetime. See Roe

III, 2020 WL 1270778, at *3. And Ford only began using the Cyclone engine in 2007.



                                           10
So that means it is highly unlikely that there were many water-pump repairs before

2010. Yet two plaintiffs, Darryl Mori and David Krow, bought their vehicles in 2010.

So arguably, the thousands-of-repairs inference does not help show that Ford knew

of the water pump defect before Mori and Krow purchased their vehicles.

      That said, the Court will not now dismiss Mori’s and Krow’s claims on the basis

that Ford did not have pre-sale knowledge of the defect. Aside from the fact that the

Court cannot be certain when there were enough water pump repairs for Ford to have

recognized a systemic problem (and that the Court must draw reasonable inferences

in favor of Plaintiffs), Mori and Krow might also be alleging that Ford should have

informed them about the water pump defect even after they bought their cars. For

instance, Mori and Krow hint that if they had known of the pump defect within the

warranty period, they might have asked a Ford dealer to do something about their

water pumps. (See ECF No. 42, PageID.1949 (alleging that Ford knew that its

suppression of the defect would discourage Mori from seeking replacement during the

warranty period); ECF No. 42, PageID.2085 (similar for Krow).) If discovery shows

that Ford did not have knowledge of the water-pump defect before Mori’s and Krow’s

purchases, Ford can file the appropriate motion addressing that issue and whether it

had a post-purchase duty to disclose (if Plaintiffs are pursuing such a theory).

      In sum, the Court finds that Plaintiffs’ third complaint contains enough factual

matter to reasonably infer that Ford knew of the water-pump defect before Plaintiffs

purchased their Ford vehicles.




                                          11
                                          B.

      Aside from lack of knowledge, Ford makes a second argument that it believes

warrants dismissal of all 55 counts of the complaint: Ford argues that Plaintiffs have

not pled a uniform defect. This argument comes in three forms.

      In one, Ford says that Plaintiffs’ allegations of a defect are conclusory. (ECF

No. 49, PageID.2765.) And through the decisional law it cites, Ford suggests that

Plaintiffs have merely pled symptoms of a defect, which does not adequately plead a

defect. (ECF No. 45, PageID.2494; ECF No. 49, PageID.2765.)

      The Court disagrees with Ford that their allegations of a defect are conclusory.

Plaintiffs allege that the water pump is located inside the engine block and thus costs

$1,000 to even inspect. (ECF No. 42, PageID.1817–1818.) Plaintiffs also point out that

because the pump is located above the oil pan, if the pump breaks, coolant can mix

with oil and cause severe engine damage (as much as $9,000). (ECF No. 42,

PageID.1820–1822.) Because it is not practical (cost-wise) to maintain the water

pump, and because the pump’s failure can compromise the entire engine, it follows,

from Plaintiffs’ perspective, that the pump should last as long as the engine lasts,

which they say is “well over 150,000 miles.” (ECF No. 42, PageID.1815–1816.) But,

say Plaintiffs, the water pumps in the Cyclone engine fail “well-before the end of the

useful life of the engine.” (ECF No. 42, PageID.1816.) Taken together, those

allegations adequately plead a defect.

      Plaintiffs have also identified some components that might cause the water

pumps to fail before the useful life of the engine. Plaintiffs allege that the weep port



                                          12
where coolant flows is prone to blockage, that the water pump uses a plastic impeller

instead of a more durable metal one, and that a rubber part is “perpetually immersed

in coolant” which causes it to degrade. (ECF No. 42, PageID.1837–1840.) These

allegations of how the water pump might fail stand in contrast to the mere allegations

of consequences and effects in Ford’s cited cases. Cf. Sciacca v. Apple, Inc., 362 F.

Supp. 3d 787, 797 (N.D. Cal. 2019) (“Plaintiff’s description of the alleged defect

identifies only the consequences of the alleged defect (i.e., cracking, shattering, or

detaching), but is notably silent on identifying the defect that causes such

consequences.”); McQueen v. BMW of N. Am., LLC, No. 12-6674, 2013 WL 4607353,

at *7 (D.N.J. Aug. 29, 2013) (“Throughout her Complaint, Plaintiff merely identifies

the effects of the alleged defect . . . . There is no identification as to what precisely the

defect is . . . .”).

        In a related argument, Ford asserts that Plaintiffs’ “laundry list of possible

defects” only goes to show that Plaintiffs cannot plead “the kind [of] uniform defect

necessary to unite any putative class.” (ECF No. 45, PageID.2488; see also ECF No.

49, PageID.2766.)

        Perhaps so—but now is not the time to decide the issue. If commonality is

lacking, Ford can make that argument at the class-certification stage of this case.

See Gregorio v. Ford Motor Co., No. 20-11310, 2021 WL 778913, at *4 n.2 (E.D. Mich.

Mar. 1, 2021).




                                             13
      Ford also asserts that Plaintiffs’ defect theory is implausible because under

Plaintiffs’ theory, a part needs to last forever to avoid the “defective” label. (ECF No.

45, PageID.2489.)

      Plaintiffs’ theory is not so far reaching. Their theory does not extend to all

goods. It does not even extend to all car parts. Plaintiffs instead home in on (1) an

internal engine part that is (2) expensive to maintain and (3) can destroy the engine

if it fails. Stated differently, if a car part was cheap to replace and did not render the

vehicle inoperable when it broke, Plaintiffs would not likely claim that it needed to

last 150,000 miles.

      In all, Plaintiffs have adequately alleged that the water pump in a Cyclone

engine is defective.

                                           IV.

      Having addressed Ford’s arguments that Plaintiffs have not adequately pled a

defect or knowledge, the Court turns to Ford’s efforts to dismiss Plaintiffs’ tort claims.

      Eight plaintiffs have brought common-law tort claims. (Bobby Roe (Arkansas),

Franklin Lowery (North Carolina), and Jeffery Eidson (Texas) have not.) Plaintiffs’

tort claims come in three varieties: negligent misrepresentation, fraudulent omission,

and fraudulent concealment. In a prior opinion, this Court addressed Plaintiffs’ tort

claims based on Ford’s statements separately from tort claims based on Ford’s

omissions. The Court will do the same here, starting with Plaintiffs’ assertions of

affirmative misstatements.




                                           14
                                          A.

      Plaintiffs allege that Ford made false or misleading statements in its

maintenance schedules and advertising. Plaintiffs allege, “Ford’s maintenance

schedules inform customers of the parts that are required to be maintained or

replaced at certain intervals, up to 150,000 miles, and make no reference to the water

pump.” (ECF No. 42, PageID.1843.) So, in Plaintiffs’ view, “Ford implicitly represents

that the water pump is expected to last for the useful life of the engine, or at least

150,000 miles, without the need for maintenance, repair, or replacement.” (ECF No.

42, PageID.1843.) Plaintiffs also say some of Ford’s promotional statements were

misleading, including “Built Ford Tough” and “[i]mproving quality is a daily priority

at Ford.” (ECF No. 42, PageID.1850.)

      Plaintiffs’ tort claims, insofar as they are premised on affirmative

misrepresentations, will be dismissed. The first go-round, this Court found that

Plaintiffs had not plausibly alleged that the maintenance schedules or promotional

statements were affirmative misrepresentations about the lifespan of the water

pump. See Roe I, 2019 WL 3564589, at *2–5. Plaintiffs have not shown that the

Court’s prior determination was error. Indeed, it is not clear that Plaintiffs continue

to base their tort claims on affirmative misrepresentations (as opposed to omissions).

(Compare ECF No. 14, PageID.597 (second complaint), with ECF No. 42,

PageID.1842 (third complaint); see also ECF No. 48, PageID.2751–2752 (focusing on

omission and partial disclosure).) Accordingly, the Court adheres to its prior decision.

Roe I, 2019 WL 3564589, at *5.



                                          15
      In addition to dismissing Plaintiffs’ tort claims insofar as they are based on

affirmative misrepresentations, the entirety of Mori’s, William Schuette’s, and

Donald Christenson’s negligent-misrepresentation claims under California, Ohio,

and Washington law, respectively, will be dismissed. As Ford points out (ECF No. 45,

PageID.2514), a negligent-misrepresentation claim in each of those three states

requires an affirmative representation (as opposed to material omission). Lopez v.

Nissan N. Am., Inc., 201 Cal. App. 4th 572, 596 (2011) (California); Andersons, Inc. v.

Consol, Inc., 348 F.3d 496, 506 (6th Cir. 2003) (Ohio); Ross v. Kirner, 172 P.3d 701,

704 (Wash. 2007) (Washington). Plaintiffs rely on In re Volkswagen Timing Chain,

but the court in that case made no finding that negligent-misrepresentation claims

under California, Ohio, or Washington law can be based solely on omission. See No.

16-2765, 2017 WL 1902160, at *20 (D.N.J. May 8, 2017) (finding that negligent-

misrepresentation claims under New York and Michigan law may be based on

omission).

                                           B.

      Plaintiffs also bring negligent-misrepresentation, fraudulent-omission, and

fraudulent-concealment claims based on Ford’s omissions. Simplifying these claims,

Plaintiffs believe that Ford knew (or should have known) of the water pump defect,

had a duty to disclose what it knew, and failed to fulfill that duty.

      Ford seeks to dismiss Plaintiffs’ tort claims based on nondisclosure in four

ways. For one, Ford asserts that it did not know of the defect (and thus could not have

disclosed it). The Court has already addressed that argument and found Plaintiffs’



                                           16
allegations of knowledge sufficient at this stage of the case. Ford also argues that

Plaintiffs’ tort claims based on omission should be dismissed because (1) Plaintiffs

allegations do not satisfy Rule 9(b)’s heightened pleading standard, (2) it had no duty

to disclose the defect (even if it was aware of it), and (3) the tort claims are barred by

the economic-loss doctrine. The Court examines these three grounds for dismissal in

turn.

                                            1.

        The Court is not persuaded that Plaintiffs’ complaint lacks the specifics that

Rule 9(b) demands. To allege a fraud claim based on omission, Plaintiffs must plead

“(1) precisely what was omitted; (2) who should have made a representation; (3) the

content of the alleged omission and the manner in which the omission was

misleading; and (4) what [Ford] obtained as a consequence of the alleged fraud.”

Republic Bank & Tr. Co. v. Bear Stearns & Co., 683 F.3d 239, 256 (6th Cir. 2012).

Plaintiffs have done just that: the “what” is a water pump that is too expensive to

inspect or maintain, that destroys the engine if it breaks, and that dies in under

150,000 miles (ECF No. 42, PageID.1816, 1818, 1837–1842); the “who” is Ford; the

“content” of the omission is the alleged defect; the “manner” that the omission misled

consumers is by taking advantage of their expectations about how long a vehicle

should last without costly repair (id. at PageID.1818, 1820); and “what Ford obtained”

is increased sales of, or decreased warranty claims for vehicles equipped with Cyclone

engines (id. at 1819). In a recent opinion, this Court said that similar allegations were

enough to cross Rule 9(b)’s threshold. Gregorio v. Ford Motor Co., — F.3d —, No. 20-



                                           17
11310, 2021 WL 778913, at *6 (E.D. Mich. Mar. 1, 2021) (Michelson, J.). The

reasoning of Gregorio applies just as well here.

                                           2.

       Ford’s next basis for dismissing Plaintiffs’ omission-based tort claims is that it

had no duty to disclose the water-pump defect.

       Courts have found that a few different situations give rise to a duty to disclose

a defect. These include when the manufacturer makes a partial disclosure that is

misleading absent additional disclosure (a half-truth), when the defect poses a safety

risk, and when the manufacturer’s knowledge about the defect is superior to the

reasonable consumer’s knowledge. See In re Volkswagen Timing Chain Prod. Liab.

Litig., No. 16-2765, 2017 WL 1902160, at *19–20 (D.N.J. May 8, 2017); Falk v. Gen.

Motors Corp., 496 F. Supp. 2d 1088, 1095 (N.D. Cal. 2007).

       Here, Plaintiffs argue that they have adequately pled that Ford made partial

disclosures giving rise to a duty to disclose the water-pump defect. They again point

to the maintenance schedules and Ford’s advertising. (See ECF No. 48, PageID.2752.)

They argue that by providing for scheduled maintenance of some parts, but not the

water pump, Ford made a partial disclosure requiring disclosure of the water-pump

defect. (See id.) Similarly, Plaintiffs argue that by touting the reliability and safety

of its vehicles in advertisements, Ford made a partial disclosure giving rise to a duty

to disclose. (See id.)

       Some law helps address Plaintiffs’ argument about Ford’s partial disclosures.

In In re Volkswagen Timing Chain, Volkswagen had included the timing belt in its



                                           18
maintenance schedules for vehicles with timing belts but did not include the timing

chain in its maintenance schedules for vehicles with timing chains—despite the fact

that the belt and chain served the same function; the court found that the inclusion

of the belts in the maintenance schedules was a partial disclosure giving rise to a

duty to disclose issues with the timing chain. No. 16-2765, 2017 WL 1902160, at *20

(D.N.J. May 8, 2017). In In re Whirlpool Corporation Front-Loading Washer,

Whirlpool touted its washing machines as “high efficiency” and told customers that

their washers would use less water and energy; the court found it plausible that this

was a partial disclosure requiring Whirlpool to disclose that “customers would need

to run extra cycles of hot water and other cleaning products to combat mold problems

in the machines.” No. 1:08-WP-65000, 2010 WL 3655954, at *1–2 (N.D. Ohio Sept.

15, 2010). In Falk v. General Motors, GM was faced with questions about allegedly

defective speedometers in its vehicles and, in response, advised consumers to buy a

service manual or to go get their speedometers “diagnosed”; these statements,

because they “convey[ed] no information about the GM trucks or speedometers,” were

not partial disclosures creating a duty for GM to disclose issues with its

speedometers. See 496 F. Supp. 2d 1088, 1095 (N.D. Cal. 2007).

      In this Court’s view, the allegations of this case are more similar to those in

Falk than those in Whirlpool or Volkswagen. True, somewhat like the belt-versus-

chain situation in Volkswagen, Ford’s visual-inspection charts differed for vehicles

with an external versus an internal water pump. But Plaintiffs have not alleged that

they ever saw the visual-inspection charts, and it appears that Ford only supplied the



                                         19
charts to “mechanics and dealerships.” (See ECF No. 42, PageID.1893.) As for the

maintenance schedules that came with Plaintiffs’ vehicles, Plaintiffs have not alleged

that the schedules for Ford vehicles with external water pumps included service of

the pump whereas the schedules for Ford vehicles with internal water pumps

excluded service of the pump—the situation in Volkswagen. (And even if that were

the case, Plaintiffs have not alleged that they were personally aware that the

maintenance schedules differed for external- and internal-pump vehicles.) And,

unlike Whirlpool, Ford did not make representations that its coolant system or

internal water pump was, for instance, “long lasting.” Touting your vehicles as “Built

Ford Tough” does not give rise to a duty to disclose a specific issue with a vehicle. See

e.g., In re Subaru Battery Drain Prod. Liab. Litig., No. 1:20-CV-03095, 2021 WL

1207791, at *25 n.21 (D.N.J. Mar. 31, 2021). Accordingly, the Court finds that

Plaintiffs have not adequately alleged that via its vehicle-inspection charts,

maintenance schedules, and advertising, Ford told a half-truth requiring it to disclose

the water-pump defect.

      Aside from partial disclosure, Plaintiffs also argue that Ford’s superior

knowledge of the defect (ECF No. 48, PageID.2731; e.g., ECF No. 42, PageID.1927,

1948, 2005, 2022) and the defect’s safety risk (ECF No. 48, PageID.2753; e.g., ECF

No. 42, PageID.1948, 2022) gave rise to a duty to disclose. For its part, Ford cites six

cases to show that because of its relationship with consumers, it did not have a duty

to disclose the water-pump defect. (ECF No. 45, PageID.2515.)




                                           20
      Because different states impose a duty to disclose a defect under different

circumstances, the parties leave the Court with no choice but to analyze the parties’

competing case law on a state-by-state basis. (The Court does this for only eight of

Plaintiffs’ 11 states because, as noted, three of the plaintiffs—Roe (Arkansas), Lowery

(North Carolina), and Eidson (Texas)—have not filed tort claims.)

      California. Plaintiffs rely on In re Volkswagen Timing Chain to argue that,

under California law, Ford has a duty to disclose a defect if its knowledge of the defect

is superior to the consumer’s. Volkswagen does indicate that superior knowledge of a

defect gives rise to a duty to disclose the defect under California law. No. 16-2765,

2017 WL 1902160, at *19 (D.N.J. May 8, 2017). Although Ford cites several cases for

the proposition that a duty to disclose exists only when there is a special relationship

between the parties, none of Ford’s cases apply California law. (ECF No. 45,

PageID.2515.) (Ford does cite two cases discussing the duty to disclose under

California’s consumer protection acts (ECF No. 45, PageID.2490); the Court will

address these two cases when it addresses Plaintiffs’ consumer-protection-act

claims.) Accordingly, Ford has not shown that it did not have a duty to disclose the

water-pump defect under California law.

      Illinois. Ford cites Weidner v. Karlin for the proposition that it did not have a

duty to disclose the water-pump defect under Illinois law. That case does state, “in

order to prove fraud by the omission of a material fact, it is necessary to show the

existence of a special or fiduciary relationship.” 932 N.E.2d 602, 605 (Ill. Ct. App.

2010) (internal quotation marks omitted). In response, Plaintiffs again cite In re



                                           21
Volkswagen Timing Chain, which found that under Illinois law, a manufacturer has

a duty to disclose a defect that presents a safety issue. For that rule, Volkswagen

relied on In re Takata Airbags Prods. Liability Litig., No. 15-md-2599, slip op. at 11,

15, 21–22 & 31 (S.D. Fla. Oct. 14, 2016). But the Court has reviewed Takata, and the

court there did not hold that Illinois law imposes a duty on manufacturers to disclose

defects that present safety issues. As for the other Illinois case cited by Plaintiffs, it

involved a duty to disclose arising from a half-truth or partial disclosure. See Newman

v. Metropolitan Life Insurance, 885 F.3d 992, 1004 (7th Cir. 2018). And the Court has

already found that Ford did not tell half-truths about the water pump. Because

Plaintiffs’ cases do not establish that Ford had a duty to disclose the water-pump

defect under Illinois law, and because Ford has cited authority indicating that a duty

arises under Illinois law only if “a special or fiduciary relationship” exists, the Court

finds that Ford did not have a duty to disclose the water-pump defect. Accordingly,

the Court will dismiss Todd LaCognata’s fraudulent-omission and fraudulent-

concealment claims under Illinois law.

      Maryland. Citing In re Volkswagen Timing Chain, Plaintiffs argue that under

Maryland law, a manufacturer has a duty to disclose a defect when its knowledge

about the defect is superior to the consumer’s. Volkswagen does say that. See 2017

WL 1902160, at *19. And Ford cites no decision applying Maryland law that is

contrary to Volkswagen. Accordingly, Ford has not shown that it did not have a duty

to disclose the water-pump defect under Maryland law.




                                           22
      New Jersey. Citing two cases, Ford argues that under New Jersey law, it has a

duty to disclose a defect only if it has a special or fiduciary relationship with its

consumers. Ford’s cases do indicate as much. See Coba v. Ford Motor Co., No. 12-

1622, 2013 WL 244687, at *12 (D.N.J. Jan. 22, 2013); Argabright v. Rheem Mfg., 201

F. Supp. 3d 578, 604 (D.N.J. 2016). In response, Plaintiffs cite In re MyFord Touch

Consumer Litigation, 46 F. Supp. 3d 936 (N.D. Cal. 2014). That case did find that

Ford had a duty to disclose a defect because the defect presented a safety risk and

because Ford had superior knowledge of the defect. Id. at 960. But in making that

finding, the court in MyFord Touch did not cite any decision applying New Jersey

law. See id. at 958–60. In fact, the court did not conduct any state-specific analysis of

the duty to disclose. See id. Further, in addition to Ford’s two cases limiting the duty

to special relationships, there are other like cases. See Lightning Lube, Inc. v. Witco

Corp., 4 F.3d 1153, 1185 (3d Cir. 1993) (applying New Jersey law); Majdipour v.

Jaguar Land Rover N. Am., LLC, No. 12-07849, 2015 WL 1270958, at *8 (D.N.J. Mar.

18, 2015) (“[A] duty to disclose arises from a seller’s superior knowledge in New York,

but not in New Jersey.”). Because Plaintiffs’ cases do not establish that Ford had a

duty to disclose the water-pump defect, and because Ford has cited authority

indicating that it did not have a duty to do so, the Court will dismiss Krow’s

fraudulent-omission and fraudulent-concealment claims under New Jersey law.

      Ohio. Plaintiffs rely on In re Volkswagen Timing Chain for the proposition that

under Ohio law, a manufacturer has a duty to disclose a defect if it presents a safety

issue. (ECF No. 48, PageID.2753) Plaintiffs have alleged that the water-pump defect



                                           23
presents “significant safety risks when the Class Vehicles suddenly become

inoperable.” (ECF No. 42, PageID.1818; see also id. at PageID.1869–1875 (reciting

incidents of sudden engine failure while driving).) And Ford has not cited any

authority applying Ohio law that is contrary to Volkswagen’s finding of a duty to

disclose. (ECF No. 45, PageID.2515.) Accordingly, Ford has not shown that it did not

have a duty to disclose the water-pump defect under Ohio law.

      Pennsylvania. To establish that Ford had a duty to disclose the defect under

Pennsylvania law, Plaintiffs again turn to In re Volkswagen Timing Chain and its

determination that there was a duty to disclose the defect. (ECF No. 48,

PageID.2753.) Ford has not cited any contrary decision that applies Pennsylvania

law. (ECF No. 45, PageID.2515.) Accordingly, Ford has not shown that it did not have

a duty to disclose the water-pump defect under Pennsylvania law.

      Tennessee. Plaintiffs cite Bearden v. Honeywell Int’l Inc., 720 F. Supp. 2d 932,

940 (M.D. Tenn. 2010), for the proposition that Tennessee law requires disclosure of

a defect when it presents a safety issue for the consumer. Ford cites no case applying

Tennessee law that is to the contrary. Accordingly, Ford has not shown that it did not

have a duty to disclose the water-pump defect under Tennessee law.

      Washington. Here, Plaintiffs again rely on In re Volkswagen Timing Chain to

establish Ford’s duty to disclose. Ford cites no case applying Washington law that is

to the contrary. Accordingly, Ford has not shown that it did not have a duty to disclose

the water-pump defect under Washington law.




                                          24
      In sum, under the authority provided to the Court by the parties, Ford did not

have a duty to disclose the water-pump defect to consumers in Illinois and New

Jersey; so LaCognata’s and Krow’s fraudulent-omission and fraudulent-concealment

claims will be dismissed.

                                         3.

      Ford also argues that the economic-loss doctrine requires the Court to dismiss

some of Plaintiffs’ tort claims. (ECF No. 45, PageID.2516.)

      Generally speaking, “[t]he term ‘economic loss’ refers to damages that are

solely monetary, as opposed to damages involving physical harm to person or

property,” and the economic-loss doctrine ensures that certain economic losses are

remediable in contract and not tort. Giles v. Gen. Motors Acceptance Corp., 494 F.3d

865, 873 (9th Cir. 2007).

      But like the duty to disclose, the economic-loss doctrine is not the same across

states. So the Court must address Ford’s assertion of the economic-loss doctrine on a

state-by-state basis. But because Ford expends only a sentence on the economic-loss

doctrine (ECF No. 45, PageID.2516), the Court will be brief.

      California. Ford cites Trgo v. Chrysler Corps., 34 F. Supp. 2d 581, 595 (N.D.

Ohio 1998), for the proposition that under California law, the economic-loss doctrine

precludes claims of negligent misrepresentation. Trgo cited AB Avnet EMG v. Sierra

Semiconductor Corp., for its rule; but AB Avnet stated, “where the transaction was a

sale of goods between merchants and the claim is one for purely economic loss, the

remedies are limited to those provided by contract and the UCC.” 81 F.3d 167 (9th



                                         25
Cir. 1996) (unpublished table decision) (emphasis added). This case does not involve

a transaction between merchants. So as far as California law goes, Ford’s reliance on

Trgo is misplaced.

      New Jersey. Ford also cites Trgo for the proposition that under New Jersey

law, the economic-loss doctrine bars negligent-misrepresentation claims. Trgo relied

on Alloway v. General Marine Indus., L.P., 695 A.2d 264 (N.J. 1997), and other courts

have provided that under Alloway, the economic-loss doctrine bars negligent-

misrepresentation claims. See In re Ford Motor Co. E-350 Van Prod. Liab. Litig. (No.

II), No. CIV03-4558, 2008 WL 4126264, at *29 (D.N.J. Sept. 2, 2008); Bracco

Diagnostics, Inc. v. Bergen Brunswig Drug Co., 226 F. Supp. 2d 557, 565 (D.N.J.

2002). Plaintiffs have offered no contrary authority. (See ECF No. 48, PageID.2754.)

Accordingly, Krow’s negligent-misrepresentation claim under New Jersey law will be

dismissed.

      Ohio. Further relying on Trgo, Ford asserts that the economic-loss doctrine

bars Plaintiffs’ negligent-misrepresentation claim under Ohio law. Trgo relied on

Picker Int’l, Inc. v. Mayo Foundation, a case where the parties were in privity of

contract. 6 F.Supp.2d 685, 688–89 (N.D. Ohio 1998). But Schuette, the sole plaintiff

from Ohio, bought his Ford used, and elsewhere in its brief, Ford says that it is not

in privity of contract with Schuette. (ECF No. 45, PageID.2507.) So the Ohio law

relied on by Trgo does not fit the facts of this case. Moreover, Plaintiffs cite a case

indicating that under Ohio law, the economic-loss doctrine does not bar a negligence

claim where the consumer and manufacturer are not in contractual privity. In re



                                          26
Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig., 684 F. Supp. 2d 942, 949–

50 (N.D. Ohio 2009). So Ford has not shown that Schuette’s negligent-

misrepresentation claim under Ohio law is barred by the economic-loss doctrine.

      Illinois. Ford cites Gandhi v. Sitara Cap. Management, LLC, in support of its

assertion that under Illinois law, Plaintiffs’ negligent-misrepresentation claim is

barred by the economic-loss doctrine. (ECF No. 45, PageID.2516.) Gandhi does state,

“Generally, claims for economic damages styled as negligent misrepresentation

claims are barred by the economic loss doctrine.” 689 F. Supp. 2d 1004, 1017 (N.D.

Ill. 2010). In response, Plaintiffs cite In re Chicago Flood Litigation; but that case

merely held that intentional—not negligent—misrepresentations are not barred by

the economic-loss doctrine. See 680 N.E.2d 265, 275 (Ill. 1997). Accordingly,

LaCognata’s negligent-misrepresentation claim under Illinois law will be dismissed.

      Pennsylvania. For its assertion that the economic-loss doctrine bars fraud (and

consumer-protection-act) claims under Pennsylvania law, Ford cites Simchon v.

Highgate Hotels, LP, No. 3:15-CV-01434, 2016 WL 6595918, at *1 (M.D. Pa. Nov. 7,

2016). Simchon got its rule from Werwinski v. Ford Motor Co., 286 F.3d 661, 675 (3d

Cir. 2002). But Werwinski is not good law. See Earl v. NVR, Inc., 990 F.3d 310 (3d

Cir. 2021) (“[I]t is now appropriate to set aside our holding in Werwinski with respect

to the economic loss doctrine’s application to [Pennsylvania Unfair Trade Practices

and Consumer Protection Law] claims.”); Kantor v. Hiko Energy, LLC, 100 F. Supp.

3d 421, 429 (E.D. Pa. 2015) (“Werwinski no longer has any vitality.”). So Ford has not




                                          27
shown that Stack’s fraud (or consumer-protection-act) claims under Pennsylvania

law are barred by the economic-loss doctrine.

                                        * * *

      As that completes the analysis of whether Plaintiffs’ tort claims are plausible,

a summary is in order. The Court will dismiss all the tort claims insofar as they are

based on affirmative representations. The Court will also dismiss all of Plaintiffs’

negligent-misrepresentation claims; Mori’s, Schuette’s, and Christenson’s negligent-

misrepresentation claims will be dismissed because they have not adequately pled

affirmative misrepresentations and a negligent-representation claim under

California, Ohio, and Washington law cannot be based on omission; as for

LaCognata’s and Krow’s negligent-misrepresentation claims, they are barred by

Illinois’ and New Jersey’s version of the economic-loss doctrine. LaCognata’s and

Krow’s fraudulent-omission and fraudulent-concealment claims will also be

dismissed; based on the cases presented to the Court, Ford did not have a duty to

disclose the water-pump defect to consumers in Illinois and New Jersey. As for the

remainder of Plaintiffs’ tort claims, Ford has not persuaded the Court that those

should be dismissed at the pleading stage. A table at the conclusion of this opinion

summarizes the tort claims that are dismissed and the tort claims that survive Ford’s

motion.

                                          V.

      With the tort claims out of the way, the Court turns to Ford’s efforts to dismiss

Plaintiffs’ consumer-protection-act (CPA) claims. Generalizing, state consumer-



                                         28
protection acts seek to protect consumers from deceptive trade practices. Here,

Plaintiffs allege that Ford “knowingly concealed, suppressed, and/or omitted material

facts regarding the” water-pump defect and “misrepresented the . . . quality” of

vehicles with Cyclone engines. (ECF No. 42, PageID.1923, 1954, 2044, 2113; see also

ECF No. 42, PageID.1980, 2002, 2026, 2087, 2091, 2138.) Except Schuette from Ohio,

all 11 plaintiffs allege a violation of their states’ consumer-protection act.

      Not much need be said about the CPA claims brought by four of the plaintiffs.

As explained above, the Court was not persuaded by Ford’s arguments to dismiss the

fraud-by-omission or fraudulent-concealment claims brought by Joseph Albanesi

(Maryland), Christopher Stack (Pennsylvania), Ferris Mogy (Tennessee), and Donald

Christenson (Washington). And except as discussed below, Ford does not address the

CPA claims separately from the tort claims. It follows that the Court is not persuaded

by Ford’s arguments to dismiss these four plaintiffs’ CPA claims.

      Three of the plaintiffs—Bobby Roe (Arkansas), Franklin Lowery (North

Carolina), and Jeffery Eidson (Texas)—did not bring tort claims. Even so, by

analyzing the tort claims of other plaintiffs, the Court has already addressed some of

Ford’s grounds for dismissing Roe’s, Lowery’s, and Eidson’s CPA claims. In

particular, the Court agreed with Ford that Plaintiffs have not adequately pled

affirmative misrepresentations. It follows that to the extent that Roe’s, Lowery’s, and

Eidson’s CPA claims (or any of the plaintiffs’ CPA claims) are based on affirmative

misrepresentations, they fail. And, as explained, the Court was not persuaded by

Ford’s argument that Plaintiffs’ factual allegations failed to meet Rule 9(b)’s demand



                                           29
for specificity. So the Court will not dismiss Roe’s, Lowery’s, or Eidson’s CPA claims

(or any of the plaintiffs’ CPA claims) on that basis. Further, as explained, Plaintiffs

have adequately alleged a defect and that Ford knew of the defect. So no CPA claims

will be dismissed for inadequately pleading a defect or Ford’s knowledge of it.

      Ford also makes state-specific arguments in an effort to dismiss some of the

CPA claims.

      Roe (Arkansas). Ford cites Perez v. Volkswagen Group of America, No. 2:12-

02289, 2013 WL 1661434 (W.D. Ark. Apr. 17, 2013), a case addressing an omission

under the Arkansas Deceptive Trade Practices Act. (ECF No. 45, PageID.2515.) Perez

says, “One owes the duty to disclose information only when there is an established

relationship between the parties, such as a contractual relationship or a fiduciary

relationship.” Id. at *10 (citing Badger Cap., LLC v. Chambers Bank of N. Arkansas,

650 F.3d 1125, 1130 (8th Cir. 2011)). But the case Perez cites, Badger, does not say

that there is a duty of disclosure “only” when there is an established relationship

between the parties; Badger instead states, “a duty of disclosure arises only where

special circumstances exist. Such ‘special circumstances’ may exist between parties

that have a ‘confidential relationship’ when ‘one party knows another is relying on

misinformation to his detriment.’” 650 F.3d at 1130 (emphasis added). And other

Arkansas precedent is contrary to Perez: “[S]ilence can amount to actionable fraud in

some circumstances where the parties have a relation of trust or confidence, where

there is inequality of condition and knowledge, or where there are other attendant

circumstances. The duty to disclose is not limited to confidential or fiduciary



                                          30
relationships.” Holiday Inn Franchising, Inc. v. Hotel Assocs., Inc., 382 S.W.3d 6, 14

(Ark. App. Ct. 2011). Accordingly, Ford has not shown that it did not have a duty to

disclose the water-pump defect under Arkansas law.

      Lowery (North Carolina). Lowery bought his car used and has not alleged that

an authorized Ford dealer sold him his car. (ECF No. 42, PageID.1826.) And Ford

cites Ratcliff v. American Honda Motor Co. for this proposition: “North Carolina

requires a relationship of trust or confidence to support finding a duty to disclose,

based on a fiduciary relationship, a contractual relationship, or other similar

relationship.” No. 17CV174, 2018 WL 3542865, at *3 (M.D.N.C. July 23, 2018), report

and recommendation adopted, 2018 WL 3849911 (M.D.N.C. Aug. 13, 2018). Given

Lowery’s used-car purchase, Ford implies that it did not have a fiduciary or

contractual relationship with Lowery and that his CPA claim should be dismissed

under Ratcliff.

      The Court is not persuaded. To start, it appears that Ratcliff did involve a

claim under North Carolina’s Unfair and Deceptive Trade Practices Act. See 2018 WL

3542865, at *1. (And to the extent that Ford cites Ratcliff to address Plaintiffs’ fraud-

by-omission claims, Lowery has brought no such claim.) Second, the relationship in

Ratcliff was more distant than the one between Ford and Lowery. The plaintiff in

Ratcliff sued Ford and another company for selling car parts with asbestos; but

Ratcliff did not buy the car or even the car parts; instead, her father repaired cars

and she had gone to her father’s workplace as a child. Id. at *3 & n.3. Third, in

limiting the duty to fiduciary and contractual relationships, the court in Ratcliff cited



                                           31
Breeden v. Richmond Community College. Yet Breeden expressly says, “a duty to

disclose may also arise in situations where parties are dealing at arm’s length and

one party has taken affirmative steps to conceal material facts from the other, or

where one party has knowledge of a latent defect in the subject matter of the dealings

about which the other party is both ignorant and unable to discover through

reasonable diligence.” 171 F.R.D. 189, 196 (M.D.N.C. 1997). Accordingly, Ford has

not shown that it did not have a duty to disclose the water-pump defect under North

Carolina law.

      Eidson (Texas). Ford argues that because Eidson bought his vehicle used (and

has not alleged it was bought from an authorized Ford dealer), his CPA claim under

Texas law must be dismissed. (See ECF No. 45, PageID.2515.) In support of this

argument, Ford cites Nissan Motor Co. v. Armstrong, 145 S.W.3d 131 (Tex. 2004).

(Id.) There, Marian Armstrong’s parents bought a Nissan, and after using it for six

years and 90,000 miles, they either sold or gave it to Armstrong. 145 S.W.3d at 134

& n.2. Armstrong then allegedly experienced unintended acceleration leading to an

accident. Id. The trial court directed a verdict in favor of Nissan on Armstrong’s claim

under Texas’ Deceptive Trade Practices Act (the same act Eidson invokes in this

case). The Texas Supreme Court affirmed; it reasoned, “Armstrong obtained her car

from her parents six years after they bought it from Nissan; Nissan had no

involvement or pecuniary interest in the transaction.” Id. at 149. Ford thus cites

Nissan to argue that because Eidson bought his car used, his CPA claim fails for the

same reason that Armstrong’s CPA claim failed.



                                          32
         Without looking beyond the parties’ briefing, the Court agrees with Ford.

Eidson’s situation is similar to Armstrong’s: he bought his Ford vehicle used and, as

far as this Court can tell from the complaint, Ford had “no involvement or pecuniary

interest in the transaction.” Nissan, 145 S.W.3d at 149. And while there may be

reasons why the Nissan court’s analysis of Armstrong’s Deceptive Trade Practices

Act claim is not persuasive, Plaintiffs’ response to Ford’s motion provides none. In

fact, their brief does not address Nissan at all. So the Court will dismiss Eidson’s CPA

claim.

         LaCognata (Illinois). Ford cites Spector v. Mondelez International, Inc., 178 F.

Supp. 3d 657, 672 (N.D. Ill. 2016), for the proposition that an omission that merely

gives rise to an “incomplete”—as opposed to an “affirmatively false”—impression is

not cognizable under the Illinois Consumer Fraud and Deceptive Business Practices

Act. (ECF No. 45, PageID.2513–2514.) LaCognata has not explained how Ford’s

failure to disclose that the water pump might fail and damage the engine before

150,000 miles is not simply an “incomplete” impression about his vehicle’s durability

as opposed to an “affirmatively false” representation about his vehicle’s durability.

And while Plaintiffs’ response brief does cite a case finding that the failure to disclose

a defect that poses a safety risk can violate the Illinois Consumer Fraud and

Deceptive Business Practices Act (ECF No. 48, PageID.2755), that case did not

discuss the distinction between an incomplete and affirmatively false impression. See

Miles v. Am. Honda Motor Co., No. 17 C 4423, 2017 WL 4742193, at *4 (N.D. Ill. Oct.

19, 2017). Plaintiffs also cite In re Volkswagen Timing Chain Prod. Liab. Litig., No.



                                            33
CV 16-2765, 2017 WL 1902160 (D.N.J. May 8, 2017), for the proposition that the

failure to disclose a defect that presents a safety concern plausibly violates various

states’ consumer protection acts, including Illinois’ CPA. But, as discussed,

Volkswagen relied on In re Takata Airbags Prods. Liability Litig., No. 15-md-2599,

slip op. at 11, 15, 21–22 & 31 (S.D. Fla. Oct. 14, 2016), and Takata did not hold that

Illinois law imposes a duty on manufacturers to disclose defects that present safety

issues. Accordingly, LaCognata’s claims under the Illinois Consumer Fraud and

Deceptive Business Practices Act will be dismissed.

      Mori (California). Ford argues that it did not have a duty to disclose the water-

pump defect under California’s Consumer Legal Remedies Act and Unfair

Competition Law. In support, Ford cites Daugherty v. American Honda Motor Co.,

144 Cal. App. 4th 824 (Cal. Ct. App. 2006), and Smith v. Ford Motor Co., 462 F. App’x

660, 664 (9th Cir. 2011). (ECF No. 45, PageID.2490.) But Smith “center[ed] on the

question of whether California law creates a duty to disclose non-safety related

defects.” 462 F. App’x at 662 (emphasis added). And in Daugherty, “[t]he complaint

[wa]s devoid of factual allegations showing any instance of physical injury or any

safety concerns posed by the defect.” 144 Cal. App. 4th at 836. In contrast to the

allegations in Smith and Daugherty, Plaintiffs have alleged that the water-pump

defect presents “significant safety risks when the Class Vehicles suddenly become

inoperable.” (ECF No. 42, PageID.1818; see also id. at PageID.1869–1875 (reciting

incidents of sudden engine failure while driving).) Accordingly, Ford has not shown

that Mori’s CPA claims should be dismissed at the pleading stage.



                                         34
       Krow (New Jersey). As explained above, Krow’s fraud-by-omission or

fraudulent-concealment claim will be dismissed because Ford did not have a duty

under New Jersey common law to disclose the defect. And the economic-loss doctrine

bars Krow’s negligent-misrepresentation claim. But Ford makes no separate

argument as to Krow’s CPA claim, and it is not clear that the grounds for dismissing

his common-law tort claims also justify dismissing his statutory CPA claim. The plain

language of the statute does not refer to a duty to disclose; it instead prohibits “the

knowing . . . omission of any material fact with intent that others rely upon such . . .

omission, in connection with the sale or advertisement of any merchandise.” N.J.

Stat. Ann. § 56:8-2. Indeed, a case Ford cites states, “concealment or omission of

material facts . . . constitute[s] deceptive practices” under New Jersey’s CPA.

Argabright v. Rheem Mfg. Co., 201 F. Supp. 3d 578, 609 (D.N.J. 2016). Accordingly,

Ford has not shown that Krow’s CPA claim is subject to dismissal.

       As a final argument, Ford points out that this Court previously dismissed

Plaintiffs’ CPA claims and then set out a specific procedure by which the Plaintiffs

could reinstate those claims. (ECF No. 49, PageID.2778.) Ford notes that Plaintiffs

never followed the procedure, and so they should not be allowed to pursue their CPA

claims. (Id.)

       Plaintiffs’ failure to follow the Court’s procedure does not warrant dismissal of

their CPA claims. This Court previously dismissed Plaintiffs’ CPA claims on the

grounds that Plaintiffs had not adequately pled that Ford knew or should have known

of the water-pump defect. In doing so, the Court set out a procedure by which



                                          35
Plaintiffs could reinstate a CPA claim if they could show that knowledge was not an

element of the claim. Via this opinion, the Court has found that it is plausible that

Ford knew of the water-pump defect. As such, the basis for this Court’s procedure for

reinstating the CPA claims is no longer applicable.

                                        * * *

      In sum, Ford has not shown that any of Plaintiffs’ CPA claims are subject to

dismissal at the pleading stage.

                                         VI.

      Having addressed Plaintiffs’ tort and consumer-protection-act claims, all that

remains are Plaintiffs’ warranty claims. These, of course, come in multiple varieties.

Plaintiffs say that Ford breached the express warranty that came with their vehicles,

that Ford breached the implied-warranty of merchantability, and that Ford breach

the federal Magnuson-Moss Warranty Act. The Court addresses Ford’s efforts to

dismiss these claims in that order.

                                          A.

      Plaintiffs’ vehicles came with an express warranty. (Ford     argues   that   its

written warranty was not an express warranty but merely a promise to repair or

replace parts (ECF No. 45, PageID.2506); the distinction is largely semantic and the

Court declines to dismiss all of Plaintiffs’ express-warranty claims on this basis, see

Gregorio v. Ford Motor Co., — F. Supp. 3d —, No. 20-11310, 2021 WL 778913, at *14

(E.D. Mich. Mar. 1, 2021).) Under the express warranty, if Plaintiffs properly

operated and maintained their vehicle, and if Plaintiffs took their vehicle “to a Ford



                                          36
dealership for a warranted repair during the warranty period,” “then authorized Ford

Motor Company dealers [would], without charge, repair, replace, or adjust all parts”

on Plaintiffs’ vehicles that failed during “normal use.” (See e.g., ECF No. 42,

PageID.2202–2203.) The “warranty period” for powertrain parts—which includes the

water pump—is the lesser of 5 years or 60,000 miles of use. (See e.g., ECF No. 42,

PageID.2204.)

      In Roe I, the Court found that none of the plaintiffs’ water pumps broke within

the lesser of five years or 60,000 miles. The Court thus reasoned, “[a]s it is not

plausible that any plaintiff brought his or her vehicle to a Ford dealer for a water-

pump repair within the lesser of five years and 60,000 miles, Ford’s express-warranty

obligation to repair or replace the water pump was never triggered.” Roe I, 2019 WL

3564589, at *9. It followed that if the warranty limits were enforceable, it was not

plausible that Ford breached the express warranty.

      Plaintiffs attack the “if” clause; they argue that the five-year, 60,000-mile

limitations are unconscionable and thus should not be enforced. Or to be more precise

about it, Plaintiffs say the factual allegations of their third complaint give rise to a

reasonable inference that the time and mileage limitations are unconscionable such

that their express-warranty claims should not be dismissed at the pleading stage.

      In support of their unconscionability argument, Plaintiffs cite a number of

cases. (ECF No. 48, PageID.2745–2746.) The Court has examined every one of them,

and except for maybe Szymczak, they all have roots in Carlson v. Gen. Motors Corp.,

883 F.2d 287 (4th Cir. 1989). See Bussian v. DaimlerChrysler Corp., 411 F. Supp. 2d



                                          37
614, 621–22 (M.D.N.C. 2006) (following Carlson); In re Porsche Cars N. Am., Inc., 880

F. Supp. 2d 801, 823 (S.D. Ohio 2012) (following Carlson); Lohr v. Nissan N. Am.,

Inc., No. C16-1023RSM, 2017 WL 1037555, at *6 (W.D. Wash. Mar. 17, 2017)

(following Bussain, which, in turn, followed Carlson); Duncan v. Nissan N. Am., Inc.,

305 F. Supp. 3d 311, 319 (D. Mass. 2018) (following Carlson); cf. Szymczak v. Nissan

N. Am., Inc., No. 10 CV 7493 VB, 2011 WL 7095432, at *10 (S.D.N.Y. Dec. 16, 2011)

(discussing Carlson and arguably relying in part on Carlson).

      So the Court starts at the root—which could and perhaps should have been the

beginning and end of Plaintiffs continuing to maintain this argument. In Carlson,

General Motors placed time and mileage limits on its express warranty and extended

those limits to any implied warranties as well. Some of the plaintiffs experienced

trouble with their engine after their vehicles exceeded the time or mileage limits but

argued that those limits were unconscionable under the Magnuson–Moss Warranty

Act. The Fourth Circuit agreed. It explained, “proof that GM knew of and failed to

disclose major, inherent product defects would obviously suggest that its imposition

of the challenged durational limitations on implied warranties constituted

overreaching, and that the disclaimers themselves were therefore unconscionable.”

Id. at 296 (internal quotation marks omitted). The court continued, “When a

manufacturer is aware that its product is inherently defective, but the buyer has no

notice of or ability to detect the problem, there is perforce a substantial disparity in

the parties’ relative bargaining power.” Id. (alterations omitted). In that scenario,

said the Fourth Circuit, the buyer’s acceptance of any warranty disclaimers is



                                          38
presumptively not knowing and voluntary, “thereby rendering such limitations

unconscionable and ineffective.” Id. (internal quotation marks omitted).

      On the surface, the allegations made by the plaintiffs in Carlson are similar to

the allegations made by Plaintiffs here. But the Court concludes that it is not

reasonable to infer that Ford’s time and mileage limitations are unconscionable. At

least three reasons support this conclusion.

      First, Carlson was a pre-Iqbal decision and the Carlson court made much of

the fact that unconscionability was a fact-intensive inquiry not suitable for Rule

12(b)(6) analysis. For instance, the court stated, “unconscionability claims should but

rarely be determined on the bare-bones pleadings—that is, with no opportunity for

the parties to present relevant evidence of the circumstances surrounding the original

consummation of their contractual relationship.” Carlson, 883 F.2d at 292. It also

stated, “if no affidavits, interrogatories, depositions, or evidence of any sort have been

submitted regarding the circumstances surrounding the transaction, a court can only

speculate as to whether or not a contractual term was unconscionable.” Id. at 293

(alterations and internal quotation marks omitted). In contrast to Carlson’s

“discovery first” approach, Iqbal teaches that before allowing a plaintiff to “present

relevant evidence” or submit “affidavits, interrogatories, depositions,” Carlson, 883

F.2d at 292–93, he must first allege enough factual matter showing that his claim is

plausible, Iqbal, 556 U.S. at 686 (“Because respondent’s complaint is deficient under

Rule 8, he is not entitled to discovery, cabined or otherwise.”). Indeed, several courts

have declined to follow Carlson because it seemed to apply a pleading standard less



                                           39
than what Iqbal now demands. See Alban v. BMW of N. Am., No. 09-5398, 2011 WL

900114, at *9 n.8 (D.N.J. Mar. 15, 2011) (“[I]n light of Bell Atlantic and Iqbal, the

Fourth Circuit’s logic [in Carlson] is no longer persuasive, as conclusory allegations

are insufficient to survive a motion to dismiss.”); Chiarelli v. Nissan N. Am., Inc., No.

14-CV-4327, 2015 WL 5686507, at *7 n.5 (E.D.N.Y. Sept. 25, 2015) (following Alban

and noting “Carlson . . . has been criticized by several district courts in light of the

Supreme Court’s subsequent decisions in Iqbal and Twombly.”).

      Second, while Carlson rightly found that information asymmetry affects

bargaining power, bargaining power is dictated by more than just knowledge. See

Hart v. Louisiana-Pac. Corp., 641 F. App’x 222, 228 (4th Cir. 2016) (“[W]e . . . do not

read Carlson for the broad proposition that the terms of a warranty are necessarily

substantively unconscionable solely because one party conceals certain information

during the bargaining process.”); In re Gen. Motors Air Conditioning Mktg. & Sales

Practices Litig., 406 F. Supp. 3d 618, 630 (E.D. Mich. 2019) (“[A] seller’s presale

knowledge of an alleged defect, standing alone, is insufficient to establish procedural

unconscionability.” (internal quotation marks omitted)). Aside from knowledge,

bargaining power depends on options. And as this Court said in Roe I, “Plaintiffs . . .

had meaningful choices: General Motors, Toyota, and Kia to name a few. Indeed,

around the time when Plaintiffs bought their Ford vehicles, they could have opted for

Kia’s 10-year, 100,000-mile powertrain warranty.” 2019 WL 3564589, at *10. And

while this Court surmised that Plaintiffs lacked the ability to haggle with their Ford

dealer for warranty terms that were tailored to their particular needs, Ford has since



                                           40
informed the Court that Plaintiffs had the option to buy an extended warranty for

the powertrain on their vehicles (which includes the water pump). So even if Plaintiffs

did not know of the water-pump defect but Ford did, they still had quite a bit of

bargaining power. See Smith v. Ford Motor Co., 462 F. App’x 660, 663–64 (9th Cir.

2011) (finding warranty limits not unconscionable and explaining “Smith was

presented with a meaningful choice, not just the option of purchasing a different

vehicle from a different manufacturer, but also the option of purchasing a different

warranty with an extended durational limit from Ford.”).

      Third, while there are courts that have followed Carlson, there are also courts

that have declined to follow Carlson and instead adopted the Second Circuit’s

reasoning in Abraham v. Volkswagen of Am., Inc., 795 F.2d 238 (2d Cir. 1986). See

Chiarelli v. Nissan N. Am., Inc., No. 14-CV-4327, 2015 WL 5686507, at *7 (E.D.N.Y.

Sept. 25, 2015) (following Abraham); Taylor, v. BMW of North America, LLC, No. CV

20-1994, 2021 WL 1186777, at *9 & n.32 (D.N.J. Mar. 29, 2021) (explaining that

“[t]wo lines of cases have emerged” and noting reasoning of Abraham).

      In Abraham, the Second Circuit explained that there is nothing unscrupulous

about a manufacturer knowing that a part will usually fail at a certain age or mileage

and then setting the warranty period accordingly. The court explained,

“Manufacturers always have knowledge regarding the effective life of particular parts

and the likelihood of their failing within a particular period of time. Such knowledge

is easily demonstrated by the fact that manufacturers must predict rates of failure of

particular parts in order to price warranties and thus can always be said to ‘know’



                                          41
that many parts will fail after the warranty period has expired.” 795 F.2d at 250.

Thus, the Second Circuit concluded, “[a] rule that would make failure of a part

actionable based on such ‘knowledge’ would render meaningless time/mileage

limitations in warranty coverage.” Id.

      On the facts of this case, the Court prefers Abraham’s reasoning over Carlson’s.

Ford did not set time and warranty limits on a part-by-part basis or for the water

pump specifically. Instead, it promised that it would repair or replace any part in the

entire powertrain during the vehicle’s first five years or 60,000 miles. This suggests

that Ford engaged in the type of business judgment described in Abraham—it likely

factored in the anticipated costs of repairs during the warranty period in pricing its

vehicles. Ford also likely accounted for its competitors’ warranties in selecting five

years and 60,000 miles. In other words, it is not plausible that the warranty limits

were solely based on Ford’s knowledge of when the water pump typically failed;

indeed, Plaintiffs’ complaint suggests that the pump usually lasts 100,000 miles.

Thus, as the Second Circuit reasoned in Abraham, it appears that Ford “predict[ed]

rates of failure of particular parts in order to price warranties.” 795 F.2d at 250.

      To sum up, the allegations of the third complaint do not permit the Court to

reasonably infer that Ford’s five-year, 60,000-mile limits on its express warranty are

unconscionable. And, as explained, none of the plaintiffs sought repair or replacement

of their water pump within the earlier of five years or 60,000 miles. It follows that

Plaintiffs’ express-warranty claims will be dismissed.




                                           42
                                           B.

      Next up are Plaintiffs’ claims that Ford breached the implied warranty of

merchantability.

      As with Plaintiffs’ express-warranty claims, in addressing Plaintiffs’ implied-

warranty claims, the Court does not write on a clean slate. In Roe I, the Court found

that except for one plaintiff (who has since been dismissed from this case), all of the

plaintiffs’ implied-warranty claims were barred by the applicable statutes of

limitations. The Court explained that Plaintiffs had four years from the tender of

delivery to sue for a breach of implied warranty and that “each plaintiff . . . has sued

more than four years after their vehicle was first purchased.” Roe I, 2019 WL

3564589, at *13. Plaintiffs, well aware that Ford would assert the statute of

limitations, argued that the four-year clock was tolled due to Ford’s fraudulent

concealment. Id. “But for Ford to have fraudulently concealed the water-pump

defect,” this Court explained, “it would have to at least have known that the water

pumps in Cyclone engines were defective.” Id. at *14. Because Plaintiffs second

complaint had not adequately pled that Ford knew of the water-pump defect, it

followed that Plaintiffs “ha[d] not adequately pled equitable tolling.” Id.

      But now, as explained above, Plaintiffs’ third complaint does adequately allege

that Ford knew of the water-pump defect. So the Court must revisit Plaintiffs’

fraudulent-concealment argument.

      Identifying the factual allegations relating to Ford’s attempts to conceal the

water-pump defect is a good place to start. Plaintiffs allege that by design, the defect



                                          43
is concealed: the water pump is located inside the engine block and cannot be

inspected without six hours of skilled labor. (ECF No. 42, PageID.1817–1818.)

Plaintiffs’ third complaint also highlights Ford’s advertising campaign, including the

“Build Ford Tough” slogan and Ford’s assurance that “safety” is a “top priorit[y].”

These statements, say Plaintiffs, “help [Ford] conceal the Defect’s existence.” (Id. at

PageID.1850–1853; see also id. at PageID.1908.) Plaintiffs further claim that Ford

amended its visual-inspection charts in 2009 to remove the water pump; this, say

Plaintiffs, was “an attempt to conceal the cost prohibitive—but needed—coolant

pump specific inspection tasks.” (Id. at PageID.1898.) Plaintiffs also allege that “by

omitting the water pump from the maintenance schedules,” Ford “fraudulently

concealed the need for repair or replacement of the water pump before 150,000 miles.”

(E.g., id. at PageID.1916.)

      In this Court’s opinion, none of these allegations make it reasonable to infer

that Ford took affirmative actions to prevent Plaintiffs from discovering the water-

pump defect.

      Consider first the allegations about the pump’s design. True, the design of the

Cyclone engine probably made it impracticable for Ford owners to discover when their

water pumps were nearing failure. But that type of concealment is inherent in the

defect, at least as Plaintiffs have defined the defect. In particular, Plaintiffs say that

one of the problems with their water pumps is that they are located inside the engine

block. If Plaintiffs had external water pumps that failed before the engine’s useful

life, presumably they would not be claiming a defect. (See ECF No. 42, PageID.1830,



                                           44
1837 (contrasting internal and external water pumps).) So while concealment is

inherent in Plaintiffs’ definition of the water-pump defect, that does not mean that

once Ford was aware of the defect, it took steps to prevent Plaintiffs from discovering

it.

      Next consider Plaintiffs’ allegations based on Ford’s advertising and

maintenance    schedules.   The   Court   has   already   made    clear   that   Ford’s

advertisements are both general and classic puffery. Roe I, 2019 WL 3564589, at *4.

So by saying that its vehicles are “Built Ford Tough,” Ford did not, in any meaningful

way, dissuade consumers from discovering that their water pumps would not last

over 150,000 miles. As for the maintenance schedules, the Court has already

explained, “Plaintiffs’ theory that Ford, via the maintenance schedule, represented

that the water pump would last the useful life of the engine is not plausible.” Roe I,

2019 WL 3564589, at *3. So the maintenance schedules also did not dissuade

Plaintiffs from discovering the water-pump defect.

      As for the visual-inspection charts, those too do not show that Ford took

affirmative actions to hide the water-pump defect from Plaintiffs. Apparently,

Plaintiffs believe that had Ford included the water pump on the visual-inspection

charts, a mechanic could have discovered the water-pump defect. But it is a stretch

to infer that Ford did not include the water pump on the charts because it was

attempting to prevent mechanics (and thus consumers) from discovering the defect.

Plaintiffs themselves say that visual inspection of an internal water pump is “cost[]

prohibitive.” (ECF No. 42, PageID.1893.) So Ford could have eliminated visual



                                          45
inspection of the pump to save customers money rather than to hide a problem with

the water pump. Further, although Ford did not include the pump itself on its visual-

inspection charts, it did advise mechanics to check if coolant was in the engine oil.

(ECF No. 42, PageID.1899.) That is one of the primary symptoms of the alleged defect.

So if Ford wanted to hide the defect, why tell mechanics to look for one of the primary

symptoms of the defect? In the same vein, Plaintiffs allege that Ford recently added

the water pump back to the visual-inspection chart—again, if Ford did not want

mechanics (and thus consumers) to discover the defect, why would Ford now require

its inspection?

       Thus, the Court finds that Plaintiffs have not adequately alleged that Ford

took affirmative steps to prevent them from discovering the water-pump defect. At

most, Plaintiffs have alleged that Ford knew about the water-pump defect and stayed

silent about it.

       That determination about the facts leads to this question about the law: Does

a defendant fraudulently conceal facts underlying a legal claim by simply staying

silent about those facts? Or to toll the statute-of-limitations, does the defendant have

to take affirmative steps to prevent the plaintiff from discovering the facts underlying

the claim?

       The problem for Plaintiffs is that they have not adequately informed the Court

how the law answers these questions—let alone how the law of 10 different states

answers these questions. See Reid v. Baker, 499 F. App’x 520, 526 (6th Cir. 2012)

(“[W]hen the court can ascertain from the complaint that the period for bringing the



                                          46
claim has expired, a plaintiff must affirmatively plead an exception to the limitations

statute.”). The Court has reviewed the authorities cited by Plaintiffs. (ECF No. 48,

PageID.2748–2749.) Among them, only Abecassis v. Wyatt, 902 F. Supp. 2d 881 (S.D.

Tex. 2012), suggests that silence amounts to fraudulent concealment for tolling

purposes. But that case was applying federal common law, not the law of Plaintiffs’

home states. See id. at 884 (noting that plaintiffs brought claims under the federal

Antiterrorism Act). Moreover, in Abecassis, defendants “stipulated that they

fraudulently concealed from the plaintiffs the facts essential to their claims.” Id. at

904. So it appears that the dispute was over whether the defendants needed to

continue to take “affirmative actions throughout the concealment period.” Id. Only in

that context did the court indicate that silence was sufficient for tolling: “A plaintiff

claiming fraudulent concealment need not prove that a defendant continuously took

affirmative actions throughout the concealment period. Fraudulent concealment tolls

limitations from the initial act of fraudulent concealment until a plaintiff exercising

reasonable diligence would become aware of her claim, whether the defendants

affirmatively take steps to deny their actions or simply maintain silence.” Id.

(emphasis added). So Plaintiffs’ authorities do not show that mere silence amounts to

concealment for tolling purposes.

      What is the upshot of all this? Fact-wise, Plaintiffs have not adequately pled

that Ford took affirmative actions to conceal the water-pump defect; at most,

Plaintiffs have alleged that Ford knew of the defect and stayed quiet about it. Law-

wise, Plaintiffs have not cited cases indicating that in each of the 10 states for which



                                           47
they seek to toll the statute of limitations, Ford’s silence amounts to fraudulent

concealment. It follows that even accepting Plaintiffs’ factual allegations as true,

Plaintiffs have not shown that the statute of limitations on their implied-warranty

claims was tolled due to Ford’s fraudulent concealment. Thus—based on the briefing

before the Court—Plaintiffs’ implied-warranty claims are untimely.

      And the Court will not, at this point in the case, permit Plaintiffs to further

brief the issue. Plaintiffs have already twice amended their complaint and have twice

responded to two motions to dismiss that asserted their implied-warranty claims

were untimely, with page limits that far exceed the Court’s local rule requirements.

In other words, Plaintiffs have had plenty of opportunity to provide the relevant

authority.

      Moreover, Plaintiffs implied-warranty claims face two other hurdles. For one,

Ford points out that it limited any implied warranties to the duration of the express

warranty (the lesser of five years, 60,000 miles). (See ECF No. 45, PageID.2507; see

also ECF No. 42, PageID.2159, 2200, 2240; ECF No. 45, PageID.2538, 2578, 2622.)

While the case law is mixed, some courts have dismissed implied-warranty claims

where the defect manifested outside the express-warranty limits and the implied

warranty was subject to those same limits. Compare Chapman v. Gen. Motors LLC,

No. 19-12333, 2021 WL 1286612, at *9 (E.D. Mich. Mar. 31, 2021) (“Plaintiffs allege

that their trucks were ‘never fit for their ordinary purpose,’ so the question of whether

a defect manifested within the warranty period does not arise.”), with Hall v. Gen.

Motors, LLC, No. 19-10186, 2020 WL 1285636, at *11 (E.D. Mich. Mar. 18, 2020)



                                           48
(finding, where duration of implied warranty was limited to the duration of express

warranty, “Plaintiffs . . . sought repairs of their vehicles long after their implied

warranties expired”). Other than arguing that the durational limits are

unconscionable, Plaintiffs have not engaged with the possibility that their implied

warranties had expired by the time their water pumps broke. And at this stage of the

case, they should have addressed that issue. As noted, the Court has already

addressed a motion to dismiss, and Plaintiffs have already twice amended their

complaint and twice responded to a motion to dismiss.

      And assuming that Plaintiffs could show that their implied-warranty claims

are timely, they would face a third hurdle: merchantability. This Court previously

stated that it was plausible that a vehicle that experienced catastrophic engine

failure before 75,000 miles was not merchantable. Roe I, 2019 WL 3564589, at *12.

But there is case law to the contrary. Chiarelli v. Nissan N. Am., Inc., No. 14-CV-

4327, 2015 WL 5686507, at *8 (E.D.N.Y. Sept. 25, 2015) (citing cases and reasoning,

“as alleged by Plaintiffs, the Class Vehicles were each operated for over five years (or

more) and for tens of thousands of miles before any issues with the Timing Chain

Tensioning System arose. . . . As alleged, there simply is no question that the vehicles

were fit for their intended purpose for a substantial period of time and use”). And

while the Court would not alter its prior plausibility finding in light of this case law,

there is a fair chance that discovery will show that most class members’ vehicles were

merchantable. Indeed, based on the NHTSA complaints relied on in the most recent




                                           49
complaint, half the water pumps in Cyclone engines lasted 100,000 miles or more.

(ECF No. 42, PageID.1859.)

      In short, even if Plaintiffs could establish fraudulent concealment for tolling

purposes, their implied-warranty claims might not be viable for other reasons.

      That almost wraps the analysis of Plaintiffs’ implied-warranty claims. But

there is one final issue relating to Mori, the plaintiff from California. In a footnote,

Mori argues that California’s discovery rule renders his warranty claims under

California’s Song-Beverly Act timely. (ECF No. 48, PageID.2749.) (Oversimplifying,

the Song-Beverly Act enhances express and implied warranties. See Krieger v. Nick

Alexander Imports, Inc., 234 Cal. App. 3d 205, 213 (Cal. Ct. App. 1991).) In support

of his assertion that under the discovery rule, the statute of limitations did not start

until he could have reasonably discovered the breach, Mori cites Rodarte v. Ford

Motor Company, No. 1810499, 2019 WL 1100150, at *6 (C.D. Cal. Mar. 7, 2019). That

case does say that the “delayed discovery rule applies to Song-Beverly Act claims

where a warranty explicitly extends to future performance of the goods.” Id. at *5.

But in Rodarte, the court also stated that “the delayed discovery rule applies to the

warranties on Plaintiff’s vehicle because the express warranty guaranteed the vehicle

for five years or 100,000 miles.” Id. (emphasis added). The issue here is the timeliness

of Mori’s implied-warranty claim. And the case law is mixed as to whether the

discovery rule applies to implied-warranty claims under the Song-Beverly Act.

Compare Tanner v. Ford Motor Co., 424 F. Supp. 3d 666, 672 (N.D. Cal. 2019)

(applying discovery rule), with Mandani v. Volkswagen Grp. of Am., Inc., No. 17-CV-



                                          50
07287-HSG, 2020 WL 3961975, at *3 (N.D. Cal. July 13, 2020) (refusing to apply

discovery rule). Accordingly, the Court does not find persuasive Mori’s cursory

invocation of the discovery rule.

      The Court concludes that, after three opportunities, the Plaintiffs have failed

to show their implied-warranty claims are not barred by the statute of limitations.

The implied-warranty claims will thus be dismissed.

                                          C.

      Plaintiffs also bring claims under the Magnuson–Moss Warranty Act. But both

sides agree that those claims rise and fall with Plaintiffs’ express- and implied-

warranty claims. (ECF No. 45, PageID.2511; ECF No. 48, PageID.2751.) Accordingly,

the Court will dismiss the Magnuson–Moss Warranty Act claims.

                                         * * *

      To summarize the analysis of Plaintiffs’ warranty claims, Plaintiffs’ express-

warranty claims will be dismissed because (1) Ford only promised to repair or replace

Plaintiffs’ water pumps when Plaintiffs’ vehicles were less than five years old and

had been driven less than 60,000 miles and (2) each plaintiff sought repair or

replacement beyond those limits. Plaintiffs’ implied-warranty claims will be

dismissed because (1) Plaintiffs did not sue within the four-year statute-of-limitations

period and (2) Plaintiffs have not shown that Ford’s silence about the water-pump

defect amounted to fraudulent concealment that tolled the statute of limitations. And




                                          51
the parties agree that so go the express- and implied-warranty claims, so go the

Magnuson–Moss Warranty Act claims.

                                        VII.

      For the reasons given, Ford’s motion to dismiss Plaintiffs’ third complaint

(ECF No. 45) is GRANTED IN PART and DENIED IN PART. The table below

summarizes the claims that remain in this case.

      No party is to file any motion until having a video conference with the Court

on July 9, 2021 at 2:00 p.m. At the conference, the Court intends to discuss how this

case can be managed efficiently, conserving not only counsel’s time, but the Court’s.

The parties are encouraged to come to the conference with creative solutions for

making this case manageable for all involved.

      SO ORDERED.

      Dated: June 21, 2021


                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE




                                         52
                                                                   Fraud by
                                                                                 Consumer
                   Express     Implied     Magnuson-   Negligent   Omission or
                                                                                 Protection
                   Warranty    Warranty    Moss        Misrep.     Fraudulent
                                                                                 Act
                                                                   Concealment
Roe (AR)           Dismissed   Dismissed   Dismissed   No Claim    No Claim      Survives
Mori (CA)          Dismissed   Dismissed   Dismissed   Dismissed   Survives      Survives
LaCognata (IL)     Dismissed   Dismissed   Dismissed   Dismissed   Dismissed     Dismissed
Albanesi (MD)      Dismissed   Dismissed   Dismissed   No Claim    Survives      Survives
Krow (NJ)          Dismissed   Dismissed   Dismissed   Dismissed   Dismissed     Survives
Lowery (NC)        Dismissed   Dismissed   Dismissed   No Claim    No Claim      Survives
Schuette (OH)      Dismissed   Dismissed   Dismissed   Dismissed   Survives      No Claim
Stack (PA)         Dismissed   Dismissed   Dismissed   No Claim    Survives      Survives
Mogy (TN)          No Claim    No Claim    No Claim    No Claim    Survives      Survives
Eidson (TX)        Dismissed   Dismissed   Dismissed   No Claim    No Claim      Dismissed
Christenson (WA)   Dismissed   Dismissed   Dismissed   Dismissed   Survives      Survives
